             Case 2:20-cv-00887-RAJ Document 29-1 Filed 06/11/20 Page 1 of 2



 1                                                                    The Honorable Richard A. Jones

 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8

 9   BLACK LIVES MATTER SEATTLE-KING
     COUNTY, ABIE EKENEZAR, SHARON
10   SAKAMOTO, MURACO KYASHNA-                          No.     2:20-CV-00887 RAJ
     TOCHA, ALEXANDER WOLDEAB,
11   NATHALIE GRAHAM, AND ALEXANDRA                     [PROPOSED] ORDER DENYING
     CHEN,                                              TEMPORARY RESTRAINING ORDER
12
                                   Plaintiffs,
13
                    vs.
14
     CITY OF SEATTLE,
15
                                   Defendant.
16

17
                    This matter having come before the undersigned judge of the above-entitled Court,
18   pursuant to Plaintiffs’ Motion for Temporary Restraining Order (“TRO”) and The City of Seattle’s

19   (“City”) Notice of Intent to File Opposition with supporting Declarations, including:

20          1.      The City of Seattle’s Response to Plaintiffs’ Motion for Entry of a Temporary

                    Restraining Order;
21
            2.      Declaration of Lauren Truscott;
22
            3.      Declaration of Carolyn Boies, with supporting exhibits;
23


      [PROPOSED] ORDER DENYING TEMPORARY RESTRAINING ORDER                              Peter S. Holmes
                                                                                        Seattle City Attorney
      (20-cv-00887RAJ) - 1                                                              701 5th Avenue, Suite 2050
                                                                                        Seattle, WA 98104-7095
                                                                                        (206) 684-8200
            Case 2:20-cv-00887-RAJ Document 29-1 Filed 06/11/20 Page 2 of 2



 1
           4.     Declaration of Thomas Mahaffey.
 2

 3         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendants’ Plaintiffs’

 4   Motion for Temporary Restraining Order be DENIED.

 5
     DATED this ___________________ day of June, 2020.
 6
                                             By:______________________________________
 7                                                 HON. RICHARD A. JONES
                                                   United States District Judge
 8         Presented by:
 9
                                      PETER S. HOLMES
10                                    Seattle City Attorney
11                                 By: /s/ Ghazal Sharifi
                                       Ghazal Sharifi, WSBA# 47750
12                                     Carolyn Boies, WSBA# 40395
                                       Assistant City Attorneys
13                                     E-mail: Ghazal.Sharifi@seattle.gov
                                       E-mail: Carolyn.Boies@seattle.gov
14                                     Seattle City Attorney’s Office
                                       701 Fifth Avenue, Suite 2050
15                                     Seattle, WA 98104
                                       Phone: (206) 684-8200
16
                                       Attorney for Defendant City of Seattle
17

18

19

20

21

22

23


      [PROPOSED] ORDER DENYING TEMPORARY RESTRAINING ORDER                      Peter S. Holmes
                                                                                Seattle City Attorney
      (20-cv-00887RAJ) - 2                                                      701 5th Avenue, Suite 2050
                                                                                Seattle, WA 98104-7095
                                                                                (206) 684-8200
